                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 18-02383 JGB (SHKx)                           Date March 7, 2019
 Title Steven King v. Image Hospitality Group, Inc., et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                        Not Reported
                 Deputy Clerk                                      Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                 None Present                                       None Present

 Proceedings:      (IN CHAMBERS) Order to Show Cause re Dismissal for Lack of
                   Prosecution

        Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is filed.
Fed. R. Civ. Proc. 4(m). Generally, defendants must answer the complaint within 21 days after
service (60 days if the defendant is the United States). Fed R. Civ. Proc. 12(a)(1).

        In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the Court, on its own motion, orders plaintiff(s) to show cause in writing on or
before March 21, 2019, why this action should not be dismissed as to the applicable defendant(s)
for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court
finds that this matter is appropriate for submission without oral argument. The Order to Show
Cause will stand submitted upon the filing of a responsive pleading or motion on or before the
date upon which a response by the Plaintiff(s) is due.

        IT IS SO ORDERED.




 Page 1 of 1                       CIVIL MINUTES—GENERAL                Initials of Deputy Clerk MG
